Formal sitting: Welcoming of the Bulgarian and Romanian Members
Ladies and gentlemen, it is with joy and excitement that we today welcome the 153 new Members from Bulgaria and Romania. On behalf of us all, I welcome you most warmly and wish you great success in your first term of office as Members of the European Parliament.
I am also pleased to welcome the Presidents of the national parliaments of Romania and Bulgaria, who join us in the public gallery ...
(The House rose and applauded the new Members)
Mr Olteanu, President of the Romanian Chamber of Deputies, Mr Vacaroiu, President of the Romanian Senate and Mr Pirinski, President of the Bulgarian National Assembly, I welcome you too to the European Parliament.
We are now a grand assembly of 785 MEPs from 27 countries and - alarming as it may seem - 177 political parties. In a few months' time, Romanians and Bulgarians will go to the polls to elect their European representatives. From today, Parliament will do all it can to help make them aware of how important it is for them to take part in the first European elections to take place in Romania and Bulgaria.
I was recently able to see for myself just how enthusiastic Romanians and Bulgarians are about Europe. I was made aware of this at the official ceremonies that took place in Bucharest on 31 December 2006 and in Sofia on 1 January 2007. From both a personal and a political point of view, these were undoubtedly among the most memorable moments of my term of office, as well as being encouraging, given the Euroscepticism emerging in other capital cities.
I was able to see how proud Romanians and Bulgarians are to be European citizens now. Everything of concern to them is now of much more concern to ourselves than it was before. The case of the Bulgarian nurses condemned to death in Libya is now a European matter. There needs to be no let-up in the EU's championing of these European citizens, and - without forgetting, either, the Palestinian doctor who is also condemned to death - I would take this opportunity again to call on the Libyan Government to take action on their behalf.
(Loud applause)
My fellow Members from Romania and Bulgaria, you bring with you your history, your culture and your faith in Europe. You are bringing a new maritime dimension to the EU - that of the Black Sea - whose strategic importance we are all aware of at the present time, given that a good proportion of our energy resources pass through the Black Sea. We are in the middle of a debate on energy policy, and your two countries' geographical location will undoubtedly do a great deal to enhance Europe's influence internationally.
You are giving us a closer view of people now less distant from us. I am sure that, as citizens of two countries that share a border with the Western Balkans, you will make a decisive contribution to the Europe we are building.
With the accession of Romania, there are now four European Union countries that share a border with Ukraine and one that shares a border with Moldova, a state of affairs that can only enhance the European Neighbourhood Policy.
With Bulgaria's accession, there are now two countries that share a border with Turkey, and in this case too I am sure that Bulgaria's experience will be extremely useful to us.
Your countries and their peoples have made a huge effort to join the European Union. It is an effort of which we are perhaps not sufficiently aware, but one that you have made. What is more, you have a lot still to do. As you are well aware, in November 2006 the European Parliament urged your governments not to slacken the pace of reform. We believe that you are better placed to carry out the reforms from within, rather than from outside, the EU, and monitoring these will be a joint effort.
For all of us, the demanding task of getting to know each other begins today. Ancient Tracia, Dacia and the like, which were part of Europe before our continent had a name, have rejoined the family and returned to the Europe to which they always belonged. Their return will be as enriching as that of other parts of Europe on 1 May 2004.
We have major challenges before us, and I am certain that we shall work together to meet them. You are welcome, then.
(Applause)
I now invite you to listen to the anthem of the European Union.
(The House rose and listened to the European anthem)